Calhoon, J.,
delivered the opinion of the court.
The only witness to the actual sale testified that he bought from defendant a drink of whisky and paid him for it, and he fixed the date of the sale at August 18. This date he fixed absolutely from a memorandum he had made of the transaction in a note book. This witness was directly impeached by several others, who testified that they knew his character for truth and veracity, and that it was bad. This attack being foreseen by the state, it sought to bolster up the testimony by evidence, objected to, that defendant had a place where he kept liquors, and by evidence merely oral that he had a revenue license from the United States to sell liquors. But there was no proof that he had the license or kept the liquor on the eighteenth of August, the date of the sale. It is not competent, without notice to produce, to show a revenue license by parol, and not competent to show it at all unless it is shown that it covered the date of sale. No more is it competent to show that defendant kept liquors, if it can be shown at all, which we do not now decide, without clearly showing that he kept them at the time of the sale.
In the light of the foregoing the first charge to the jury for the state was manifestly erroneous. The first clause of that charge is also erroneous, because it practically instructs the jury to give ‘£ full faith and credit” to the testimony of the *369impeached witness and to convict on it ‘‘ without corroboration. 5 ’ It does not even require as a prerequisite that they should believe the testimony.

Reversed and remanded.